    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 1 of 12. PageID #: 19785




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )   CASE NO.: 1:16CR329
                                                     )
                 Plaintiff,                          )   JUDGE SARA LIOI
                                                     )
        v.                                           )
                                                     )
 YAZAN B. AL-MADANI,                                 )   UNITED STATES' BRIEF OPPOSING
                                                     )   DEFENDANT AL-MADANI'S MOTION
                 Defendant.                          )   FOR RULE 17(C) POST-TRIAL
                                                     )   SUBPOENA
                                                     )

       Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Om M. Kakani, Assistant United States Attorney, and hereby files

the Brief in Opposition to Defendant Al-Madani’s Motion for a Rule 17(c) Post-Trial Subpoena.

Because Defendant Al-Madani only presumes that the information he requests is relevant,

without actually meeting his burden, certain material requested is wholly cumulative of evidence

produced at trial, and Defendant’s remaining requests are mere attempts to relitigate the trial

verdict, his motion should be denied.

       Defendant Al-Madani now presupposes that he is entitled to issuance of his requested

subpoena for:

       1. An employment contract for Dr. Loiy Al-Shami, who was not a defendant in this

             case, did not offer or provide bribes and kickbacks to others like Defendant Al-

             Madani, worked full-time at a county jail, and fully disclosed his employment status

             to the hospital after his residency was completed, which was also after Hills left the
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 2 of 12. PageID #: 19786



           hospital. This request further requests those documents starting in 2015 – AFTER the

           time alleged in the Hobbs Act Conspiracy.

       2. “Collection vs. Compensation Analysis” reports for 2015-2018, again, encompassing

           a time period after co-defendant Hills left the hospital and after the timeframe alleged

           for the conspiracy.

       3. Emails concerning Dr. James Kozik and his work status. Dr. Kozik, like Dr. Al-

           Shami, was neither convicted nor charged nor otherwise involved in this matter.

       4. Employment contracts for all MetroHealth attending dentists from 2015-2019, after

           Hills left MetroHealth and his power and influence were no longer available to

           Defendant Al-Madani.

       The Court should deny his motion as he has made absolutely no effort to meet the Nixon

factors. Instead, Defendant presents a “bare-bones” and generic statement expressing his need

for these wholly irrelevant materials. Additionally, certain materials are either already in his

possession or are cumulative of information provided at trial. Defendant further fails to

demonstrate that he has exercised due diligence in attempting to obtain them by other means.

Finally, the government submits that Defendant Al-Madani is again attempting to litigate a Rule

29 argument concerning his Hobbs Act conviction that he specifically waived, and as such, his

request should be denied.

                                               LAW

       Federal Rule of Criminal Procedure 17(c) authorizes the issuance of subpoenas to obtain

“any books, papers, documents, data, or other objects the subpoena designates.” The decision

whether to issue a subpoena under Rule 17(c) rests within the sound discretion of the trial court.

United States v. Nixon, 418 U.S. 683, 702 (1974). In Nixon, the Supreme Court set forth the




                                                 2
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 3 of 12. PageID #: 19787



threshold requirements for seeking production of evidence under Rule 17(c). The party

requesting the documents must establish: “(1) that the documents are evidentiary and relevant;

(2) that they are not otherwise procurable reasonably in advance of trial by exercise of due

diligence; (3) that the party cannot properly prepare for trial without such production and

inspection in advance of trial and that the failure to obtain such inspection may tend

unreasonably to delay the trial; and (4) that the application is made in good faith and is not

intended as a general ‘fishing expedition.’ ” 418 U.S. at 699–700. A “bare bones” motion that

contains only “conclusory allegations, devoid of support” fails to meet the Nixon standards and

precludes issuance of the requested subpoena. United States v. Jencks, 517 F.Supp. 305, 307

(S.D. Oh. 1981).

       While typically employed in a pre-trial request, numerous courts have found that Rule 17

subpoenas can be used for post-trial motions and sentencing. See U.S. v. Winner, 641 F.2d 825,

833 (10th Cir. 1981) (“Although Rule 17 subpoenas are generally employed in advance of trial,

we see no reason why their use should not be available for post-trial motions and sentencing.”);

U.S. v. Boender, 2010 WL 1912425, *1 (N.D.Ill. 2010) (“Although the structure of the federal

rules as well as Rule 17's plain language suggest that the rule was meant to apply only before

trial, courts have held that Rule 17 affords parties the ability to subpoena evidence for post-trial

matters.”); see also U.S. v. Reaves, 194 F.3d 1315, 1999 WL 824833 (6th Cir. 1999)

(unpublished) (applying Rule 17 in the context of a sentencing hearing); 2 Wright & Miller,

Federal Practice & Procedure § 272 (4th ed. 2011) (Rule 17 is not limited to subpoenas for the

trial. A Rule 17 subpoena may be issued for a preliminary examination, a grand jury

investigation, a deposition, for a pre-trial motion, and for a post-trial motion.). However, to the

government’s knowledge and review of pertinent law, no court of competent jurisdiction has




                                                  3
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 4 of 12. PageID #: 19788



held that the Nixon standards are somehow lessened in a post-trial context for issuance of a Rule

17 subpoena.

                                            ANALYSIS

       Defendant Al-Madani stands convicted by jury trial of 18 felony offenses, including as

pertinent to this motion, a Hobbs Act Conspiracy to Commit Extortion by Color of Official

Right. (R. 1: Indictment, PageID 1, Count 2). Because this offense, as noted by the Court in its

charge to the jury, encompassed a finding that Al-Madani agreed to commit this offense by

offering goods and things of value to co-defendant Hills in return for favorable official acts, the

Court must now determine by a preponderance of the evidence what those acts may have

entailed.

            Al-Madani’s Requests are Irrelevant, Overly Broad and Cumulative

       Because the law is not concerned with whether Hills’ promised official acts were wise, or

whether Hills would have made those decisions anyway, it does not matter whether Defendant

Al-Madani was somehow entitled to Hills’ favorable acts despite paying him bribes. Equally

irrelevant is what the hospital may have decided to do with other dentists who did not corrupt the

hospital’s administration, after Hills left the hospital. It is further axiomatic that what the

hospital may have done with full knowledge and disclosure of the pertinent information (i.e., that

Hills received a steady stream of benefits from Al-Madani Alqsous and ElRawy going back to

2008) is irrelevant in this determination because it conflates corrupt conduct with (potential)

reliance. Moreover, Defendant Al-Madani continues to claim that he did not pay any bribes to

Hills until 2012. This claim is misleading and ignores the evidence at trial. Specifically, co-

defendant Alqsous and Dr. Hussein ElRawy both confirmed his provision of things of value to




                                                  4
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 5 of 12. PageID #: 19789



Hills dating back to 2008, as discussed in the government’s previous filings. While these facts

are not convenient to Defendant, this Court should not ignore them like he does.

       First, how the hospital treated other non-corrupt dentists, after Edward Hills was forced

out of his position of power and influence, is wholly irrelevant to sentencing. Defendant makes

no showing to the contrary but instead simply presumes that this information is somehow

relevant to the discussion. Defendant’s arguments that others at the dental department were also

engaged in secondary employment and working part-time, after Hills left, simply amount to an

imperfect “everyone else did it” defense. Courts have long held that evidence that a practice is

customary or widespread, or even a universal industry practice, does not excuse criminal

conduct. See Newton v. Merrill, Lynch, Pierce, Fenner & Smith, Inc., 135 F.3d 266, 274 (3d Cir.

1998) (en banc) (“Even a universal industry practice may still be fraudulent.”); United States v.

Riley, 550 F.2d 233, 236 (5th Cir. 1977) (“general practice is not an absolute defense to

criminality. . .”); United States v. Brookshire, 514 F.2d 786, 788-89 (10th Cir. 1975) (“[C]ustom

and usage involving criminality do not defeat a prosecution for violation of a federal criminal

statute.”); Burnett v. United States, 222 F.2d 426, 427 (6th Cir. 1955) (per curiam) (“No custom

is a justifiable defense for violation of the criminal code of the United States.”); Smith v. United

States, 188 F.2d 969, 970 (9th Cir. 1951) (“Custom, involving criminality, cannot justify a

criminal act.”); United States v. Mahaffy, Case No. 05–CR–613, 2007 WL 1213738, at *3 n.5

(E.D.N.Y. Apr. 24, 2007) (noting that evidence in a criminal trial relating to industry practice “is

entirely irrelevant and improper” because “[i]ndustry practice is not a defense to fraud”); United

States v. Berg, 710 F. Supp. 438, 445 (E.D.N.Y. 1989) (limiting testimony concerning the

“custom of other arms dealers in complying with arms export laws” on the ground that such

evidence was irrelevant to the state of mind of the defendants), aff’d in part, rev’d in part on




                                                  5
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 6 of 12. PageID #: 19790



other grounds sub nom. United States v. Schwartz, 924 F.2d 410 (2d Cir. 1991); United States v.

Slapo, 285 F. Supp. 513, 513-14 (S.D.N.Y. 1968 ) (“[W]e have not yet reached the point, at least

in this court’s view, where an industry custom and practice serves to repeal criminal laws.”);

United States v. Troutman, 814 F.2d 1428 (10th Cir. 1987) (rejecting that payoffs were just how

“business was done” could serve as a defense); United States v. O’Grady, 742 F.2d 682, 700 (2d

Cir. 1984) (Mansfield, J., dissenting) (“That such corruption may be widespread . . . is no more

an excuse barring prosecution under the Hobbs Act than . . . the ‘custom’ followed for many

years by American companies of giving money to officials of foreign governments with whom

they did business”); United States v. Walsh, 700 F.2d 846, 854 (2d Cir. 1983) (holding attempts

to secure fair treatment were still bribes, and illegal under the Hobbs Act); United States v.

Fawell, Case No. 02CR310, 2003 WL 21544239, *8 (N.D. Ill. July 9, 2003) (“Whether the

practice was common or uncommon, it was improper and the charged activities were unlawful . .

. the argument and evidence that ‘everybody does it’. . . [is] no more relevant here than it would

be in a drug distribution prosecution.”).

       Indeed, numerous Circuits have held that evidence and argument based on industry

custom or common practice amounts to nothing more than an “everybody does it” defense which

is irrelevant and inadmissible. For example, in United States v. Oldbear, 568 F.3d 814 (10th Cir.

2009), the defendant, who had been indicted for embezzling federal tribal funds, sought to call

several witnesses who “would have testified that they, like Oldbear, were allowed to use tribal

funds to pay for personal transportation expenses.” Id. at 821. The district court characterized

the proffered testimony as attempting to establish an “everybody-is-doing-it” defense and

precluded the testimony as irrelevant. Id. The Tenth Circuit affirmed, holding that “only

Oldbear’s actions and state of mind were material to her guilt.” Id. See also United States v. Pitt-




                                                 6
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 7 of 12. PageID #: 19791



Des Moines, Inc., 168 F.3d 976, 991 (7th Cir. 1999) (concluding district court correctly excluded

evidence of industry custom and practice “based on a fear that the jury might find [the defendant]

not guilty because ‘everyone does it’”); United States v. Fowler, 932 F.2d 306, 315–16 (4th Cir.

1991) (affirming district court’s exclusion of testimony supporting the “everybody-does-it

defense” as irrelevant (internal quotation marks omitted)); cf. United States v. Warner, 396 F.

Supp. 2d 924, 937-38 (N.D. Ill. 2005) (deferring judgment on the issue until trial to determine

relevance but noting that “any attempt to establish [the defendants’] innocence based on the fact

that other administrations acted in the same manner would be improper—arguably akin to a

driver pulled over for speeding who, unaware of the lawful limit, concludes that 80 m.p.h. is

acceptable because she observed other drivers passing her.”).

       Moreover this defense is misplaced because the evidence does not show that “everyone

else did it.” Indeed, the only people paying bribes and kickbacks to co-defendant Hills were

Defendants Al-Madani and Alqsous, and Dr. ElRawy. Not Dr. Al-Shami, Dr. Kozik, or any of

the other dentists covered in Al-Madani’s overly-broad subpoena request. When convicted of

this offense, it does not matter that “everyone else did it.” Rather, the question and focus now

should be on what did Defendant Al-Madani do. Any other arguments Al-Madani has thus far

proposed simply continue to ignore relevant and controlling law concerning public corruption

and Guidelines § 2C1.1. Because the records and items sought as to other dentists are irrelevant

and inadmissible were they to be offered at trial, they cannot be considered relevant at sentencing

after Defendant has been convicted of the underlying offense, and Defendant has made no

threshold showing of their relevancy or admissibility here.

       Second, certain records requested are cumulative to testimony and evidence produced at

trial. Dr. Al-Shami testified as to his full-time position as an attending dentist at trial, including




                                                   7
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 8 of 12. PageID #: 19792



his full-disclosure to the Hospital before seeking secondary employment. (R. 402, PageID

12743-46). A subpoena for additional documents that either seeks to relitigate an irrelevant

point or to provide information cumulative to that produced at trial should be denied as a matter

of course. United States v. Hughes, 895 F.2d 1135, 1146 (6th Cir. 1990) (“internal documents

are not required to be produced when the witness’ testimony at trial provides the information in

the documents”) (quashing subpoena to pharmacy where pharmacist testified as to pharmacy

practice) (citation omitted). Here, Defendant Al-Madani had an opportunity to cross-examine

Dr. Al-Shami about his unique and non-corrupt employment for MetroHealth at the Cuyahoga

County Jail. He is not now entitled to material that is simply cumulative of the same

information.

       Third, it is wholly speculative to claim the hospital would have made the same or similar

decisions regarding Defendant’s full-time employment had it been provided with the complete

relevant information. That is, it is highly doubtful that MetroHealth would have reached the

same conclusion with Defendants Alqsous and Al-Madani that it did with Dr. Al-Shami or others

had it known at the time that Alqsous and Al-Madani were corrupting the COO’s office.

Moreover, the documents sought are overly broad and cover a timeframe far outside the relevant

time period, and cannot be adequately considered in such a vacuum nor would they appropriately

approximate the knowledge of the hospital in 2015 while the federal investigation was still

ongoing and not known to the public.

                         Al-Madani Has Not Exercised Due Diligence

       Finally, Defendant has not exercised due diligence in this request. Defendant instead

waited until the 11th hour to file this motion. The government’s theory in this matter is not a

secret. Rather, it was alleged in paragraph 176 of the Indictment, made available to Defendant




                                                 8
    Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 9 of 12. PageID #: 19793



upon his arraignment on October 25, 2016. It was proven ad nauseum through trial. It was

presented in the first and final pre-sentence reports. It was further presented in the government’s

sentencing memorandum. Defendant also argued about these issues at the sentencing hearings in

February.

       Instead of conducting his due diligence in light of this ample notice, Defendant now

claims that he attempted to pursue the items sought in the requested subpoena through a public

records request. However, he only submitted that request on January 21, 2019. He also did not

actually ask for all of the items he now requests in his motion. Attached hereto as Exhibit A is a

copy of the public records request Defendant actually submitted and the response he received

from the hospital. The only items that overlap between the public records request and the instant

motion are for the contracts for MetroHealth attending dentists from 2010 through 2018, to

include those for Dr. Al-Shami. Putting aside the utter irrelevance and cumulative nature of Dr.

Al-Shami’s contract, the government notes that most of these materials, including all contracts

covering the relevant timeframe were provided to the defendants as part of the government’s

discovery in this matter. The remainder of his requests are wholly outside the relevant timeframe

for Count 2.

       Assuming these materials are actually relevant, evidentiary and important to these

proceedings, Defendant utterly failed to exercise his due diligence in attempting to obtain them

in a timely manner. He should not now be rewarded by having this Court subvert Rule 17 into a

belated tool for discovery. See United States v. Wheeler, 2007 WL 9709920, *2 (E.D. Ky. Jun.

5, 2007) (court denying motion for post-trial Rule 17 subpoena to bank for checks underlying

FBI forensic report where defendant had ample notice and did not timely seek such information).

Defendant’s arguments are not new. There is no reason, other than a post-conviction change in




                                                 9
   Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 10 of 12. PageID #: 19794



strategy, for the defendant’s failure to identify the requested documents before trial or sentencing

proceedings in this matter.

             Al-Madani’s Request Seeks to Litigate a Waived Rule 29 Argument

       Finally, Defendant Al-Madani filed a specific Rule 29 motion challenging his conviction

on Counts 6-8 of the indictment, not Count 2. (R. 351, Al-Madani R. 29 Mtn., PageID 6242).

He waived a right to challenge his remaining convictions under Rule 29 on any other grounds.

United States v. Dandy, 998 F.2d 1344, 1357 (6th Cir. 1993). Accordingly, he cannot exist in a

world where he is convicted of Hobbs Act Conspiracy to Commit Extortion by Color of Official

Right by providing things of value to Edward Hills without having an expectation of a benefit in

return. He is explicitly guilty of conspiring to provide Ed Hills things of value in return for

favorable official acts. Nonetheless Defendant Al-Madani insists that such a place exists and he

is its sole occupant. Instead of entertaining this fantastical argument, the Court should recognize

that his subpoena and requests are simply attempts to work around claims he has already waived

and cannot now challenge.




                                                10
   Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 11 of 12. PageID #: 19795



                                        CONCLUSION

       Because Al-Madani: (1) failed to exercise due diligence in obtaining his desired materials

despite being aware of the government’s theory of the case at arraignment, his receipt of his Pre-

Sentence Reports, the government’s filings, and his own participation in the trial and the

sentencing hearings; (2) makes a bare-bones and conclusory attempt to obtain items in his

proposed subpoena that are overly-broad and irrelevant due to invalid legal theories and because

they seek documents outside the relevant timeframe; and (3) seeks to litigate his waived Rule 29

arguments concerning Count 2, this Court should deny his untimely, overly-broad, irrelevant and

conclusory motion for a subpoena in this matter.



                                                      Respectfully submitted,

                                                      JUSTIN E. HERDMAN
                                                      United States Attorney

                                              By:     /s/ Om Kakani
                                                       Om Kakani (NY: 4337705)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3756
                                                       (216) 685-2378 (facsimile)
                                                       Om.Kakani@usdoj.gov




                                                11
   Case: 1:16-cr-00329-SL Doc #: 476 Filed: 03/20/19 12 of 12. PageID #: 19796



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 20th day of March 2019 a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the Court's

electronic filing system. All other parties will be served by regular U.S. Mail. Parties may

access this filing through the Court’s system.


                                                       /s/ Om Kakani
                                                       Om Kakani
                                                       Assistant U.S. Attorney




                                                  12
